Name: 90/133/EEC: Council Decision of 26 February 1990 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Swiss Confederation in the field of medical and health research
 Type: Decision
 Subject Matter: Europe;  health
 Date Published: 1990-03-20

 Avis juridique important|31990D013390/133/EEC: Council Decision of 26 February 1990 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Swiss Confederation in the field of medical and health research Official Journal L 074 , 20/03/1990 P. 0032COUNCIL DECISION of 26 February 1990 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Swiss Confederation in the field of medical and health research (90/133/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas by Decision 87/551/EEC (4), the Council adopted a research and development coordination programme of the Community in the field of medical and health research (1987 to 1991); whereas Article 7 (2) of that Decision authorizes the Commission to negotiate Agreements with the non- member States participating in European cooperation in the field of scientific and technical research (COST) with a view to associating them wholly or partly with that programme; Whereas by Decision 87/177/EEC (5), the Council approved the conclusion on behalf of the European Economic Community of the Framework Agreement for scientific and technical cooperation between the European Communities and, among others, the Swiss Confederation; Whereas the Cooperation Agreement between the European Economic Community and the Swiss Confederation in the field of medical and health research should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreement between the European Economic Community and the Swiss Confederation in the field of medical and health research is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall carry out, on behalf of the Community, the notification as provided for in Article 7 of the Agreement (6). Done at Brussels, 26 February 1990. For the Council The President M. SMITH (1) OJ No C 223, 30. 8. 1989, p. 9. (2) OJ No C 304, 4. 12. 1989, p. 32 and Decision of 14 February 1990 (not yet published in the Official Journal). (3) OJ No C 56, 7. 3. 1990. (4) OJ No L 334, 24. 11. 1987, p. 20. (5) OJ No L 71, 14. 3. 1987, p. 29. (6) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.